Citation Nr: 0528372	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  03-20 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral varicose veins, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to June 
1961.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issues of entitlement to a compensable evaluation for 
service-connected facial acne, entitlement to service 
connection for multiple sclerosis, and entitlement to service 
connection for appendectomy scar and hysterectomy, are 
addressed in the Remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDING OF FACT

The veteran's bilateral varicose veins are manifested by 
dilated, palpable, bluish purple, tortuous superficial veins 
of both legs, sunburst varices of both feet and ankles, and 
1+ pitting edema, bilaterally.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent disabling 
for bilateral varicose veins have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, prior to the initial rating 
decision, VA notified the veteran by a letter dated in 
September 2002 that VA would obtain all relevant evidence in 
the custody of a Federal department or agency.  See Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment for 
her claimed disabilities, or to provide a properly executed 
release so that VA could request the records for her.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and her VA treatment 
records have been associated with the claims file.  The 
veteran's private medical records were obtained.  There is no 
indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and one was accorded her in 
October 2002.  The veteran was asked to advise VA if there 
were any other information or evidence she considered 
relevant to her claim so that VA could help her by getting 
that evidence.  She was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Rating Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2005).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A November 1985 private treatment record, for an unrelated 
condition, noted that the veteran reported undergoing three 
vein strippings of her left leg.  On a June 1986 Social 
Security Administration disability report, the veteran 
reported that she had undergone three vein strippings and 
ligations for each leg.  A September 2002 VA treatment 
record, the veteran noted having vein ligation numerous years 
prior.  


In October 2002, a VA arteries and veins examination was 
conducted.  The veteran reported a history of varicosities of 
the lower extremity veins and multiple vein stripping 
procedures.  She stated that she had recurrence of those 
varicosities, which were accompanied by constant pain and 
lower extremity edema.  She was unable to wear compression 
stockings due to the pain they caused.  She reported that she 
experienced limitation in ambulation due to the pain, but 
that she was not bedridden or otherwise restricted.  The 
physical examination revealed that both lower extremities had 
dilated, palpable, bluish purple, tortuous superficial veins 
extending anteriorly and posteriorly on the thighs 
bilaterally.  There were sunburst varices of both feet, 
dorsally, and of the ankles, with the left worse than the 
right.  There was 1+ pitting edema bilaterally.  There was no 
hyperpigmentation, stasis dermatitis, eczema, or ulceration.  
The examiner gave a diagnosis of superficial venous 
varicosities of both lower extremities.

Service connection for bilateral varicose veins, 
postoperative, lower extremities was granted in May 1964, and 
a 50 percent disabling rating was assigned under Diagnostic 
Code 7120.  At that time, the rating criteria for Diagnostic 
Code 7120 provided for a 50 percent rating for bilateral, or 
a 40 percent rating for unilateral, severe varicose veins, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, but no involvement of the deep 
circulation.  

When the veteran filed her claim for increase in July 2002, 
the rating criteria had been amended.  The most recent Rating 
Schedule holds that a noncompensable rating is assigned when 
the varicose veins were asymptomatic, with palpable or 
visible varicose veins.  A 10 percent disabling rating is 
assigned when the varicose veins were accompanied by 
intermittent edema of extremity, or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent disabling rating is assigned for varicose veins 
with persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.


A 40 percent disabling rating is assigned when there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  A 60 percent disabling 
rating is assigned when there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Finally, a 100 percent disabling 
rating is assigned when there is massive board-like edema 
with constant pain at rest.  Id.  However, these evaluations 
are for involvement of a single extremity; if more than one 
extremity was involved, each extremity should be evaluated 
separately and the ratings should be combined using the 
bilateral factor, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7120, Note (2004); see also 38 C.F.R. 
§§ 4.25, 4.26 (2005).

As noted above, the veteran's service-connected bilateral 
varicose veins is currently evaluated as 50 percent 
disabling.  This evaluation cannot be reduced, absent a 
showing of fraud in the initial rating.  38 C.F.R. § 3.951 
(2005).  The evidence does not show the veteran's 
service-connected bilateral varicose veins are manifested by 
symptoms on either of his extremities entitling him to a 
disability rating which would combine to a rating in excess 
of 50 percent for both extremities.  The medical evidence of 
record is negative for findings of statis pigmentation, 
eczema, ulceration, or subcutaneous induration.  

Given the objective medical evidence of record, the Board 
finds that the 50 percent evaluation currently assigned to 
the veteran's service-connected bilateral varicose veins of 
the lower extremities is clearly more favorable than 
separately evaluating the disorder as required under the 
current rating criteria.  Thus, the veteran is not entitled 
to an evaluation in excess of 50 percent for this disability, 
and the claim for an increased rating is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to a rating in excess of 50 percent disabling for 
service-connected bilateral varicose veins is denied.


REMAND

The October 2002 rating decision in this case denied not only 
the veteran's claim for an increased rating for service-
connected varicose veins, the issue on appeal discussed 
above, but also denied a compensable disability evaluation 
for facial acne, as well as service connection for multiple 
sclerosis, and appendectomy scar and hysterectomy.  A notice 
of disagreement (NOD) regarding the rating decision was 
received by the RO in May 2003.  Although the RO treated the 
May 2003 submission as an NOD solely on the issue of the 
claim for an increased rating for varicose veins, the NOD 
states that the veteran disagreed with the rating decision.  
The filing of an NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Although the VA issued a statement of the case in June 2003 
regarding the denial of the claim for an increased rating for 
varicose veins, VA has not yet issued a statement of the case 
as to the issue of entitlement to a compensable disability 
evaluation for facial acne, as well as to the issues of 
service connection for multiple sclerosis, and for 
appendectomy scar and hysterectomy, pursuant to 38 U.S.C.A. 
§ 1114(j) (West 2002).  The Board is, therefore, obligated to 
remand this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to a 
compensable rating for service-
connected facial acne, and for service 
connection for multiple sclerosis, and 
for appendectomy scar and hysterectomy 
is necessary.  38 C.F.R. § 19.26 
(2005).  The veteran and her 
representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive 
appeal to the October 2002 rating 
decision denying these respective 
claims must be filed.  38 C.F.R. 
§ 20.202 (2005).  If the veteran 
perfects an appeal as to these issues, 
the case should be returned to the 
Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


